



345 Encinal Street | Santa Cruz | CA | 95060
September 15, 2017


Dear Jeff,


On behalf of Plantronics, Inc., the “Company” I am pleased to offer you the
position of Senior Vice President, Sales reporting to me. Should you accept this
offer of employment, your first day of employment is anticipated to be on or
about Monday, October 9, 2017 (your actual first day of employment is referred
to as the “start date”).
This letter outlines the terms of your employment with the Company as of your
start date, including your compensation and benefits, as set forth below:
Annualized Base Salary
$380,000 per year, payable biweekly in accordance with our standard payroll
practices and less applicable tax withholding.


 
Executive Incentive Plan
70% of your Annual Base Salary or $266,000, at target performance.
The purpose of the Plantronics, Inc. Executive Incentive Plan (“EIP” or the
“Plan”) is to focus participants on achieving annual Company-wide financial
performance goals as well as product group, segment, or functional objectives
and individual performance goals by providing the opportunity to receive annual
cash payments based on accomplishments during the year. Please refer to the
Executive Incentive Plan “Administrative Guidelines” for further details on how
bonuses may be earned.
 
Target Total Cash Compensation
$646,000 per year based on the compensation elements shown above assuming at
target performance.
Auto Allowance
You are eligible to receive an auto allowance of $8,280 per year. This amount
will be paid prorata during each bi-weekly payroll. The gross amount will be
listed as a separate income item and appropriate taxes withheld. You will not be
reimbursed for business miles driven or car expenses.
New Hire Restricted Stock Units
34,000 shares of the Company’s common stock in the form of a restricted stock
unit award (“restricted stock units”).  It will be recommended to the Company’s
Board of Directors or a sub-committee thereof that you receive an award for the
restricted stock units.  If approved, the price to you of the restricted stock
units will be $0.00.  Moreover, the award will be granted on the fifteenth day
of the calendar month after both (i) approval by the Board of Directors or a
sub-committee thereof, and (ii) your actual start date (or the next trading day
of the Company’s common stock on the New York Stock Exchange if the fifteenth
day is not a trading day) (“Award Date”).  If approved, the restricted stock
units will vest and be released from escrow or settled in three equal annual
installments with the installments vesting on the last calendar day of the month
following each of the first, second and third anniversaries of the Award Date,
respectively; provided, however, any shares that would otherwise vest and be
released from escrow or settled on December 31st of any year shall instead vest
on January 2nd of the succeeding year.  All vesting is subject to your continued
employment on each applicable vesting date.
Annual Refresher Stock
You also will be eligible to receive additional equity awards typically on an
annual basis at the same time awards are granted to other senior executive
officers of the Company, with the terms and conditions of any awards actually
granted to be determined in the discretion of the Company’s Compensation
Committee.






--------------------------------------------------------------------------------





General Benefits


 




Initial Period Remote Office Worker Status


 
Change of Control




Severance Agreement




You will be eligible to participate in Company benefit programs as available or
that become available to other similarly situated associates of the Company,
subject to the generally applicable terms and conditions of each program. The
continuation or termination of each program will be at the discretion of the
Company. Life, Medical, Dental and Disability coverage will begin on your start
date.


For purposes of internal classification and application of Plantronics’ internal
travel policies, you will be classified as a “Remote Worker” for your first six
months of employment. During that time, your “home office” will be your place of
residence. After that time, your work location will be classified as Santa Cruz,
CA. During that six-month period, you will be entitled to charge Plantronics for
your travel and temporary lodging in Santa Cruz. After that period, all such
expenses will be considered personal commuting costs and will not be reimbursed.




As of your start date, you will be provided with change of control severance
protection under the same form of agreement provided to our other senior
officers (other than the CEO and CFO).




After employment by Plantronics for more than six months, if you a terminated
other than for cause, you will be entitled to nine months of severance equal to
nine months of your base salary only. Plantronics is currently undergoing a
review of such provisions for senior executives, and if the Board of Directors
determines that senior executives are entitled to less than nine months of
severance, you will be entitled to that amount only, but no less than six
months.
Executive Benefit Program
Executive Physical Program












Designed Compensation Program                        
You will be automatically enrolled in our Executive Health Exam Program. You
will be eligible to receive one exam and personalized health guidance from a
board certified doctor, at the company’s expense. This screening will give you
guidance and direction on further health items to follow up on. To qualify you
must schedule the appointment through the pre-identified network of doctors.


The Designed Compensation Program is designed to meet the needs of senior
executives by complementing the benefit programs offered to all associates. This
supplemental program takes into consideration the needs and differences that
result from your key management role with the Company. Participants selected by
the CEO and approved by the Committee will be eligible.  The Committee reserves
the right to remove any Participant from the Program at any time.  Program
participation in one year does not guarantee participation in subsequent years.


Financial, Estate and Tax Planning/Tax Preparation Services.  We provide 75%
reimbursement up to $2,000 per year for the services of a CPA, attorney, or
other financial consultant to assist with the planning and execution of tax and
estate planning and preparation. This income is considered taxable and
appropriate taxes will be withheld. Plantronics takes no responsibility for
selecting and retaining such services, and the consequences of the resulting
advice.


Business Club Membership.  We provide reimbursement of up to $1,500 per year for
membership(s) in business, travel, or trade organizations. Social, luncheon,
golf or athletic club memberships do not apply. This income is considered
taxable and reimbursement will be provided through payroll, following the
deduction of appropriate taxes.


Personal Liability Insurance. We provide reimbursement of up to $500 per year
for personal liability umbrella insurance coverage. This must be a separate
policy from your regular auto and homeowner’s liability coverage. This income is
considered taxable and reimbursement will be provided through payroll, following
the deduction of appropriate taxes.






--------------------------------------------------------------------------------





401(k)
You are eligible to join the Plantronics, Inc. 401(k). You automatically become
a participant for purposes of the discretionary employer contribution as soon as
you receive your first pay check from Plantronics. Plantronics, Inc. makes a
discretionary employer contribution of 3% of your base salary on a bi-weekly
basis to the 401(k). You may also contribute, as pre-tax or Roth contributions,
between 1% and 50% of your eligible compensation each pay period, up to the
annual IRS maximum ($18,000 in 2017) once you have enrolled. If you are over age
50 or will be turning 50 in this calendar year you may also contribute an
additional ”catch up contribution” amount ($6,000 for 2017) up to the annual IRS
maximum ($24,000 in 2017). You may enroll by calling the MassMutual FLASH Line
at (800) 74FLASH (35274) or by visiting www.massmutual.com/retire/ and
proceeding to The Journey link. Plantronics will match 50 cents for every $1.00
you contribute up to a maximum of 6% of your eligible compensation each pay
period. The matching contribution is 100% vested immediately. If after 45 days
from your date of hire you have not actively selected a contribution amount to
set aside each pay period, Plantronics will automatically enroll you at a
discretionary employee contribution of 3% of your eligible earnings on a
bi-weekly basis to the 401(k). Please note that if you are classified as a
part-time employee, you must be regularly scheduled to work at least twenty (20)
hours per week to participate (if you are regularly scheduled to work less than
20 hours you will be eligible to participate when you actually work 1,000 hours
in a year).
  
Non-Qualified Deferred Compensation Plan
You may be eligible to participate in a non-qualified deferred compensation
plan, subject to the terms and conditions of the Plan Document. An eligible
participant may elect to defer prospective compensation not yet earned by
submitting a Compensation Deferral Agreement during the enrollment periods.
Under the terms of the current plan, you may elect to defer up to 100% of your
base salary (subject to limitation in order to meet FICA withholding and Section
125 deduction requirements on all W-2 compensation), up to 100% of your bonus
earned during the coming year and paid the following year, and/or up to 100% of
your eligible commissions. For more information regarding the Plantronics, Inc.
Deferred Compensation Plan, please see the Prospectus.



This formal notification of our offer of employment is subject to the terms set
forth in your Employment Application which you have submitted to Plantronics and
is contingent upon satisfactory background verification, receipt of an original
application, a final review of references, and the approval of the Compensation
Committee of the Board of Directors.
For purposes of stock ownership, please be advised that Executive Officers are
expected to meet certain requirements. At present, “Executive Officers” are
defined as those executives who the Board of Directors has determined are
Section 16 Officers in accordance with the Securities Exchange Act of 1934, as
amended. The Board of Directors may modify this requirement on a case by case if
compliance reasonably creates a hardship for any such Executive Officer.
Plantronics’ Board of Directors may furthermore modify these stock ownership
requirements at their discretion, including expanding the executives deemed to
be Executive Officers under this policy.
For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to the Company within 3
business days of your start date, or our employment relationship with you may be
immediately terminated.
Before releasing certain export-controlled technology and software to you during
your employment at Plantronics, Plantronics may be required to obtain an export
license in accordance with United States law. Plantronics will inform you if an
export license is needed. If an export license is required, then this offer of
employment and/or your continued employment (if applicable) with Plantronics is
contingent upon receipt of the export license or authorization, and Plantronics
will have no obligation to employ you or provide you with any compensation or
benefits until the export license or authorization is secure.


Please be aware that your employment with the Company is for no specified period
and constitutes at-will employment. As a result, you are free to resign at any
time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause, and with or without notice. We request that, in the event of resignation,
you give the Company at least two weeks’ prior notice.







--------------------------------------------------------------------------------





You agree that, during the term of your employment with the Company, you will
devote substantially all of your professional time to your responsibilities at
Plantronics, and you will not engage in any other employment, occupation,
consulting or other business activity directly related to the business in which
the Company is now involved or becomes involved during the term of your
employment, nor will you engage in any other activities that conflict with your
obligations to the Company.
As a Company associate, you will be expected to abide by company rules and
standards as presented in our Associate Handbook and our World Wide Code of
Business Conduct and Ethics.
As a condition of your employment, you will also be required to sign and comply
with:
Employee, Confidential Information, and Invention Assignment Agreement which
requires, among other provisions, (i) the assignment of patent, copyright and
other intellectual property rights to any invention made during your employment
at the Company, and (ii) non-disclosure of proprietary information.
Export Compliance: Before releasing certain export-controlled technology and
software to you during your employment at Plantronics, Plantronics may be
required to obtain an export license in accordance with United States law.
Plantronics will inform you if an export license is needed. If an export license
is required, then this offer of employment and/or your continued employment (if
applicable) with Plantronics is contingent upon receipt of the export license or
authorization, and Plantronics will have no obligation to employ you or provide
you with any compensation or benefits until the export license or authorization
is secure..
All payments and benefits under this letter are subject to applicable tax and
other withholdings. To the extent that reimbursements or other in-kind benefits
under this letter constitute “nonqualified deferred compensation” for purposes
of Internal Revenue Code section 409A, (i) all expenses or other reimbursements
hereunder shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by you, (ii) any
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit, (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year, and (iv) except as specifically provided
herein or in the applicable reimbursement arrangement, any such reimbursements
or in-kind benefits must be for expenses incurred and benefits provided during
the your lifetime. In no event will the Company shall not be held liable for any
taxes, interest, penalties or other amounts owed by Employee under Code Section
409A.
To indicate your acceptance of the Company’s offer of employment as stated
above, please sign and date this letter in the space provided below. A duplicate
original is enclosed for your records. This letter sets forth the terms of your
employment with the Company and supersedes any prior representations or
agreements, whether written or oral. This letter, including, but not limited to,
its at-will employment provision, may not be modified or amended except by a
written agreement signed by Plantronics’ CEO and you.
Jeff, I look forward to working with you and having you as a member of the team!





--------------------------------------------------------------------------------





Sincerely,
PLANTRONICS, INC.
 




/s/ Joe Burton
Joe Burton
President & Chief Executive Officer                
Agreed to and accepted:


Signature:    /s/ Jeff Loebbaka                            
 
Printed Name:    Jeff Loebbaka                            
 
Received Offer Date: 9/15/17                            


Confirmed Start Date: 10/9/17                        
 


This offer expires one week from the date listed on the first page.









